Exhibit 10.4

 

REPUBLIQUE DE GUINEE PRESIDENCE DE LA REPUBLIQUE Travail -Justice-Solidarite
SECRETARIAT GENERAL DU GOUVERNEMENT 8 DECRET D/2017/................./PRG/SGG
PORTANT APPROBATION DU TROISIEME AVENANT AU CONTRAT DE PARTAGE DE PRODUCTION
D'HYDROCARBURES ENTRE LA REPUBLIQUE DE GUINEE, LA SOCIETE SCS CORPORATION LTO
(FILIALE DE HYPERDYNAMICS CORPORATION) ET LA SOCIETE SOUTH ATLANTIC PETROLEUM
LIMITED (SAPETRO) LE PRESIDENT DE LA REPUBLIQUE Vu La Constitution ; Vu La Loi
L/2016/075/AN du 30 Oecembre 2016, portant gouvernance financiere des Societes
et Etablissements Publics en Republique de Guinee ; Vu L'Ordonnance N°119/PRG du
23 septembre 1986 portant Code Petrolier de Ia Republique de Guinee (Code de
reference du Contrat de Partage de Production d'Hydrocarbures entre Ia
Republique de Guinee et SCS Corporation Ltd) ; Vu Le Oecret 0/2015/226/PRG/SGG
du 26 decembre 2015, portant nomination du Premier Ministre, Chef du
Gouvernement ; Vu Le Oecret D/2015/227/PRG/SGG du 30 decembre 2015, portant
structure du Gouvernement ; Vu Le Oecret 0/2016/003/PRG du 04 janvier 2016,
portant nomination des membres du Gouvernement Vu Le Oecret 0/2015/165/PRG/SGG
du 29 aout 2015 portant Creation, Statuts, Mission, Attribution et Organisation
de I'Office National des Petroles (ONAP) ; Vu Le Decret 0/2016/007/PRG/SGG du 9
janvier 2016 portant nomination du Directeur General de I'Office National des
Petroles (ONAP) ; Vu Le Contrat de Partage de Production d'Hydrocarbures signe
le 22 septembre 2006 entre Ia Republique de Guinee et Ia Societe SCS Corporation
Ltd tel qu'amende par le Premier Avenant en date du 25 mars 2010 et le Second
Avenant en date du 14 septembre 2016 ; Vu Le Protocole Tripartite signe le 10
mars 2017 entre Ia Republique de Guinee, Ia Societe SCS Corporation Ltd et Ia
Societe South Atlantic Petroleum Limited ; Vu Le Troisieme Avenant au Contrat de
Partage de Production d'Hydrocarbures entre Ia Republique de Guinee, Ia Societe
SCS Corporation Ltd et Ia Societe South Atlantic Petroleum Limited en date du 12
avril 2017 ; 1

GRAPHIC [g118463kmi001.gif]

 


Le Contrat de Partage de Production d'Hydrocarbures signe le 22 septembre 2006
entre Ia Republique de Guinee et Ia Societe SCS Corporation Ltd tel qu'amende
par le Premier Avenant en date du 25 mars 2010 et le Second Avenant en date du
14 septembre 2017 ; Vu Vu Le Protocole Tripartite signe le 10 mars 2017 entre Ia
Republique de Guinee, Ia Societe SCS Corporation Ltd et Ia Societe South
Atlantic Petroleum Limited ; Le Troisieme Avenant au Contrat de Partage de
Production d'Hydrocarbures entre Ia Republique de Guinee, Ia Societe SCS
Corporation Ltd et Ia Societe South Atlantic Petroleum Limited en date du 12
avril 2017 ; Vu Sur proposition du Directeur General de I'ONAP ; DECRETE Article
1er: Le Troisieme Avenant au Contrat de Partage de Production d'Hydrocarbures
entre Ia Republique de Guinee, Ia Societe scs Corporation Ltd et Ia Societe
South Atlantic Petroleum Limited, en date du 12 avril 2017, est approuve. Le
present Decret qui prend effet a compter de sa date de signature sera enregistre
et publie au Journal Officiel de Ia Republique. Article 2 : r2'"1 ,AVR. 2017
Conakry, le ................................... 2

GRAPHIC [g118463kmi002.gif]

 